Exhibit 10.1

[Dealer]

[Address]

May 9, 2016

 

To: Groupon, Inc.

600 West Chicago Avenue, Suite 400

Chicago, Illinois 60654

Attention: Brian Stevens, Chief Accounting Officer

Telephone No.: [    ]

Email: [    ]

 

Re: Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between [    ]
(“Dealer”) and Groupon, Inc. (“Counterparty”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain terms defined
herein are based on terms that relate to the 3.25% Convertible Senior Notes due
2022 (as originally issued by Counterparty, the “Convertible Notes” and each
USD 1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate principal amount of USD 250 million pursuant to an
Indenture dated as of April 4, 2016 between Counterparty and U.S. Bank National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the Indenture and this Confirmation, this Confirmation shall govern. The
parties acknowledge that the Indenture section numbers used herein are based on
the Indenture as executed. References to the Indenture herein are references to
the Indenture as in effect on the date of its execution, and if the Indenture is
amended or supplemented following such date, any such amendment or supplement
(other than any amendment or supplement pursuant to Section 9.01(i) of the
Indenture, subject to the second proviso under “Consequence of Merger
Events/Tender Offers” in Section 3 below) will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed on the Trade Date an agreement in such
form (but without any Schedule except for (i) the election of the laws of the
State of New York as the governing law (without reference to choice of law
doctrine) and (ii) the election that the provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with “Specified Indebtedness” having the meaning
set out in Section 14 of the Agreement and an applicable “Threshold Amount” of
three percent (3%) of shareholders’ equity of Dealer’s ultimate parent; provided
that (A) the words “, or becoming capable at such time of being declared,” shall
be deleted from such Section 5(a)(vi) and (B) the following language shall be
added to the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(i) the default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”). In the event
of any inconsistency between provisions of the Agreement and this Confirmation
or the Equity Definitions, this Confirmation or the Equity Definitions will
prevail for the purpose of the Transaction to which this Confirmation relates.
For the avoidance of doubt, except to the extent of an express conflict, the
application of any provision of this Confirmation, the Agreement or the Equity
Definitions shall not be construed to exclude or limit the application of any
other provision of this Confirmation, the Agreement or the Equity Definitions.
The parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.



--------------------------------------------------------------------------------

2.      The terms of the particular Transaction to which this Confirmation
relates are as follows:

General Terms.

  

Trade Date:

   May 9, 2016

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The Class A common stock of Counterparty, par value USD 0.0001 per share
(Exchange symbol “GRPN”)

Number of Options:

   250,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   [    ]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 185.1852

Strike Price:

   USD 5.40

Premium:

   As separately agreed by the parties.

Premium Payment Date:

   As separately agreed by the parties.

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 10.09, Section 10.14 and Section 10.06(f) of the Indenture

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
10.01(b) of the Indenture. Options may only be exercised hereunder on a
Conversion Date in respect of the Convertible Notes and only in an amount equal
to the number of USD 1,000 principal amount of Convertible Notes converted on
such Conversion Date.

Cut-Off Date:

   The 22nd Scheduled Valid Day immediately preceding the Expiration Date.

Expiration Time:

   The Valuation Time

Expiration Date:

   April 1, 2022, subject to earlier exercise

 

2



--------------------------------------------------------------------------------

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date in respect of which a Conversion Notice (as such term is defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
or is deemed to have provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.    Notwithstanding the foregoing, in no event shall
the number of Options that are exercised or deemed exercised hereunder exceed
the Number of Options.

Notice of Early Redemption:

   In order to exercise any Options on any Conversion Date in respect of any
Convertible Notes that have been called for redemption pursuant to Section 13.01
of the Indenture, Counterparty must notify Dealer in writing before 5:00 p.m.
(New York City time) on the Scheduled Valid Day immediately preceding the 22nd
Scheduled Valid Day immediately preceding the scheduled redemption date
specified by Counterparty for such Convertible Notes pursuant to Section 13.03
of the Indenture (the “Scheduled Redemption Date”) of (i) the number of
Convertible Notes then outstanding that constitute Atairos Securities (as such
term is defined in the Indenture), (ii) the Scheduled Redemption Date and (iii)
the Settlement Method (and, if applicable, the Specified Option Cash Amount (as
defined below)) elected or deemed to be elected with respect to any Convertible
Notes with a Conversion Date occurring following delivery of the relevant
redemption notice to the Holders of such Convertible Notes but prior to the
Scheduled Redemption Date (such period, the “Redemption Conversion Period” and,
any such notice, a “Notice of Early Redemption”). If Counterparty elects a
Settlement Method for such Options other than Net Share Settlement, the Notice
of Early Redemption shall also include the information, representations,
acknowledgments and agreements required pursuant to “Settlement Method Election
Conditions” below.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options on any Conversion
Date, Counterparty must notify Dealer in writing before 5:00 p.m. (New York City
time) on the Scheduled Valid Day immediately preceding the scheduled first day
of the Settlement Averaging Period for the Options being exercised of (i) the
number of such Options (and the number of $1,000 principal amount of Convertible
Notes

 

3



--------------------------------------------------------------------------------

   being converted on such Conversion Date and the number of such Convertible
Notes that constitute Atairos Securities (as such term is defined in the
Indenture) (if any)), (ii) the scheduled first day of the Settlement Averaging
Period and the scheduled Settlement Date and (iii) if Counterparty elects a
Settlement Method for such Options other than Net Share Settlement, such notice
shall also include the information, representations, acknowledgments and
agreements required pursuant to “Settlement Method Election Conditions” below;
provided that (A) in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Cut-Off Date, (x) such notice may be
given at any time before 5:00 p.m. (New York City time) on the second Scheduled
Valid Day immediately preceding the Expiration Date and need only specify the
information required in clause (i) above and (y) if the Settlement Method for
any Options relating to Convertible Notes with a Conversion Date occurring on or
after the Cut-Off Date is not Net Share Settlement, Dealer shall have received a
separate notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the second Scheduled
Valid Day immediately preceding the Cut-Off Date specifying the information
required in clause (iii) above and (B) if Counterparty has at any time delivered
a Notice of Early Redemption, (x) in respect of any Convertible Notes not
constituting Atairos Securities (as such term is defined in the Indenture), such
notice may be given at any time before 5:00 p.m. (New York City time) on the
second Scheduled Valid Day immediately preceding the Scheduled Redemption Date
and need only specify the information required in clause (i) above and (y) in
respect of all Convertible Notes constituting Atairos Securities (as such term
is defined in the Indenture), such notice shall be deemed to have been given at
5:00 p.m. (New York City time) on the second Scheduled Valid Day immediately
preceding the Scheduled Redemption Date and, to the extent a Conversion Notice
(as such term is defined in the Indenture) has not been provided in respect of
any such Convertible Notes, the Conversion Date applicable to such Convertible
Notes shall be deemed to be such second preceding Scheduled Valid Day.

Valuation Time:

   The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its commercially reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means (i) a failure by the
Exchange or, if the Shares are not then listed on the Exchange, the principal
other U.S. national or regional securities exchange or market on which the
Shares are

 

4



--------------------------------------------------------------------------------

   listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m., New York City
time, on any Scheduled Valid Day for the Shares for more than a one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant securities exchange or otherwise) in the Shares or in
any options contracts or futures contracts relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that Counterparty may elect
Cash Settlement or Combination Settlement for such Option if the Settlement
Method Election Conditions have been satisfied and Counterparty shall have
notified Dealer of the Settlement Method in the Notice of Exercise, Notice of
Early Redemption or Notice of Final Settlement Method, as applicable, for such
Option; provided further that if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Notes (A) entirely
in Shares pursuant to Section 10.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares), or (B)(x) in a combination of cash and
Shares pursuant to Section 10.02(a)(iv)(C) of the Indenture with a Specified
Option Cash Amount (as defined below) less than USD 1,000, or (y) in a
combination of cash and Shares pursuant to Section 10.02(a)(iv)(C) of the
Indenture with a Specified Option Cash Amount (as defined below) equal to USD
1,000, then, in each case, the Settlement Method for such Option shall be Net
Share Settlement.

Settlement Method Election Conditions:

   In order to elect a Settlement Method other than Net Share Settlement for any
Option, the Notice of Exercise, Notice of Early Redemption or Notice of Final
Settlement Method, as applicable, shall contain:    (i) Counterparty’s election
of such other Settlement Method, which shall correspond to Counterparty’s
election under the Convertible Notes of whether it elects to settle its
conversion obligations in respect of the related Convertible Notes:    (A) in a
combination of cash and Shares pursuant to Section 10.02(a)(iv)(C) of the
Indenture with a Specified Option Cash Amount (as defined below) greater than
USD 1,000, in which case the Settlement Method for such Option shall be
Combination Settlement; or    (B) entirely in cash pursuant to
Section 10.02(a)(iv)(B) of the Indenture, in which case the Settlement Method
for such Option shall be Cash Settlement;    (ii) if the Settlement Method for
such Option is Combination Settlement, the fixed amount of cash per

 

5



--------------------------------------------------------------------------------

   Convertible Note applicable to the settlement of each related Convertible
Note (the “Specified Option Cash Amount”);    (iii) a representation that, on
the date of such Notice of Exercise, Notice of Early Redemption or Notice of
Final Settlement Method, as applicable, Counterparty is not aware of any
material non-public information with respect to Counterparty or the Shares;   
(iv) a representation that Counterparty is electing the Settlement Method for
the related Convertible Note and such Settlement Method in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b-5 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);    (v) a
representation that Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;    (vi) a representation that Counterparty is not electing the
settlement method for the related Convertible Note and such Settlement Method to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to manipulate the price of
the Shares (or any security convertible into or exchangeable for the Shares);
and    (vii) an acknowledgment by Counterparty that (A) any transaction by
Dealer following Counterparty’s election of the settlement method for the
related Convertible Note and such Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Convertible Note Settlement Date for such Option.

 

6



--------------------------------------------------------------------------------

   Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Share Amount valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:    (i) an amount of cash (the “Combination
Settlement Cash Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Option, of (A) an amount (the “Daily
Combination Settlement Cash Amount”) equal to the lesser of (1) the product of
(x) the Applicable Percentage and (y) the excess of (i) the Specified Option
Cash Amount over (ii) USD 1,000 and (2) the Daily Option Value, divided by (B)
the number of Valid Days in the Settlement Averaging Period; provided that if
the calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and    (ii) a number of Shares (the “Combination
Settlement Share Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Option, of a number of Shares for such
Valid Day (the “Daily Combination Settlement Share Amount”) equal to (A) (1) the
Daily Option Value on such Valid Day minus the Daily Combination Settlement Cash
Amount for such Valid Day, divided by (2) the Relevant Price on such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A)(1) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Share Amount
for such Valid Day shall be deemed to be zero;    provided that in no event
shall the sum of (x) the Combination Settlement Cash Amount for any Option and
(y) the Combination Settlement Share Amount for such Option multiplied by the
Applicable Limit Price on the Convertible Note Settlement Date for such Option
exceed the Applicable Limit for such Option.    Dealer will pay cash in lieu of
delivering any fractional Shares to be delivered with respect to any Combination
Settlement Share Amount valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement

 

7



--------------------------------------------------------------------------------

   Averaging Period for such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that in no event shall the Cash Settlement Amount exceed the
Applicable Limit for such Option.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as such term is defined in the
Indenture), the Daily Option Value shall be calculated as if the Option
Entitlement included the Applicable Percentage of the number of such additional
Shares as determined with reference to the adjustment set forth in Section 10.14
of the Indenture; provided that if the sum of (i) the product of (a) the number
of Shares (if any) deliverable by Dealer to Counterparty per exercised Option
and (b) the market price per Share at the time of delivery as determined by the
Calculation Agent and (ii) the amount of cash (if any) payable by Dealer to
Counterparty per exercised Option would otherwise exceed the amount per Option,
as determined by the Calculation Agent, that would be payable by Dealer under
Section 6 of the Agreement if (x) the relevant Conversion Date were an Early
Termination Date resulting from an Additional Termination Event with respect to
which the Transaction was the sole Affected Transaction and Counterparty was the
sole Affected Party and (y) Section 10.14 of the Indenture were deleted, then
each Daily Option Value shall be proportionately reduced to the extent necessary
to eliminate such excess.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note as determined with reference to Section 10.02(a)(iv) of the
Indenture and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note as determined
with reference to Section 10.02(a)(iv) of the Indenture multiplied by the
Applicable Limit Price on the Convertible Note Settlement Date for such Option,
over (ii) USD 1,000.

Convertible Note Settlement Date:

   For any Option, the final date on which Counterparty is obligated to deliver
any consideration upon conversion of the related Convertible Note pursuant to
Section 10.02(c)

 

8



--------------------------------------------------------------------------------

   of the Indenture, which date Counterparty shall notify Dealer in writing of
at least one Scheduled Valid Day in advance of such date.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page “GRPN <equity>” (or its equivalent successor if such page is not
available).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other U.S. national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the Exchange or, if the Shares
are not then listed on the Exchange, the principal other U.S. national or
regional securities exchange or market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which or the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “GRPN <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Valid Day (or if such volume-weighted average
price is unavailable at such time, the market value of one Share on such Valid
Day determined, by the Calculation Agent (using a volume-weighted average
method, if practicable). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option:   

(i)     if the related Conversion Date occurs prior to the Cut-Off Date, the 20
consecutive Valid Day period beginning on, and including, the second Valid Day
after such Conversion Date; or

  

(ii)    if the related Conversion Date occurs on or after the Cut-Off Date, the
20 consecutive Valid Day

 

9



--------------------------------------------------------------------------------

  

period beginning on, and including, the 22nd Scheduled Valid Day immediately
preceding the Expiration Date;

   provided that, if Counterparty has at any time delivered a Notice of Early
Redemption, the Settlement Averaging Period for any Option whose related
Conversion Date occurs or is deemed to occur during the Redemption Conversion
Period shall be the 20 consecutive Valid Day period beginning on, and including,
the 22nd Scheduled Valid Day immediately preceding the Scheduled Redemption
Date.

Settlement Date:

   For any Option, the later of (x) the date one Settlement Cycle immediately
following the last Valid Day of the Settlement Averaging Period for such Option
and (y) the Convertible Note Settlement Date.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable to Net Share Settlement or Combination Settlement
as if Physical Settlement applied to the Transaction.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as Issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a unit of “Reference
Property” or to any “Closing Sale Price,” “Daily VWAP,” “Daily Conversion Value”
or “Daily Settlement Amount” (each as such term is defined in the Indenture).
For the avoidance of doubt, Dealer shall not have any delivery or payment
obligation hereunder, and no adjustment shall be made to the terms of the
Transaction, on account of (x) any distribution of cash, property or securities
by Counterparty to holders of the Convertible Notes (upon conversion or
otherwise) or (y) any other transaction in

 

10



--------------------------------------------------------------------------------

   which holders of the Convertible Notes are entitled to participate, in each
case, in lieu of an adjustment under the Indenture of the type referred to in
the immediately preceding sentence (including, without limitation, pursuant to
the third sentence of Section 10.06(c) of the Indenture or the third sentence of
Section 10.06(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions, upon any Potential Adjustment Event, the
Calculation Agent shall adjust any one or more of the Strike Price, Number of
Options, Option Entitlement, the composition of the Shares and any other
variable relevant to the exercise, settlement or payment for the Transaction as
determined pursuant to the corresponding adjustment under the Indenture;
provided that, notwithstanding the foregoing, if the Calculation Agent in good
faith disagrees with any adjustment pursuant to the terms and provisions of the
Indenture that is the basis of any calculation or adjustment herein and that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 10.08 of the Indenture or
any supplemental indenture entered into pursuant to Section 9.01(i) of the
Indenture or in connection with any proportional adjustment or the determination
of the fair value of any securities, property, rights or other assets), then in
each such case, the Calculation Agent will determine the adjustment to be made
to any one or more of the composition of the Shares, Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction in a commercially reasonable manner;
provided further that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made under or to any Convertible Note under the Indenture because the
relevant Holder (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, consistent with the methodology set
forth in the Indenture, to the terms hereof in order to account for such
Potential Adjustment Event.

Dilution Adjustment Provisions:

   Sections 10.06(a), 10.06(b), 10.06(c), 10.06(d), 10.06(e) and Section 10.08
of the Indenture.

Extraordinary Events applicable to the Transaction:

  

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 10.11 of the Indenture.

 

11



--------------------------------------------------------------------------------

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 10.06(e) of the Indenture.

Consequence of Merger Events / Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction to account
for the economic effect of the event on the Transaction, provided, however, that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate (as such term is defined in the Indenture) pursuant to any Excluded
Provision, subject to the provisions set forth under “Make-Whole Adjustment”
under Section 2 above, provided further that, notwithstanding the foregoing, if
the Calculation Agent in good faith disagrees with any adjustment pursuant to
the terms and provisions of the Indenture that is the basis of any calculation
or adjustment herein and that involves an exercise of discretion by Counterparty
or its board of directors (including, without limitation, pursuant to 9.01(i) of
the Indenture), then the Calculation Agent will determine the adjustment to be
made to any one or more of the nature of the Shares, Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction in a commercially reasonable manner;
provided further that if, with respect to a Merger Event or a Tender Offer, (i)
the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia or (ii) the counterparty to the Transaction following such
Merger Event or Tender Offer will not be a corporation or will not be the Issuer
following such Merger Event or Tender Offer, then Dealer, in its commercially
reasonable discretion, may elect for Cancellation and Payment (Calculation Agent
Determination) to apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately

 

12



--------------------------------------------------------------------------------

   re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer. For the avoidance of doubt,
whenever the Determining Party is called upon to determine an amount or make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event the Determining Party shall make
such adjustment or determination by reference to the effect of such event,
assuming that the Dealer maintains a commercially reasonable hedge position.

 

13



--------------------------------------------------------------------------------

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. For the avoidance of
doubt, whenever the Calculation Agent is called upon to make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, the Calculation Agent shall make such
adjustment or determination by reference to the effect of such event, assuming
that the Dealer maintains a commercially reasonable hedge position.

 

5.      Account Details.

(a)    Account for payments to Counterparty:

Bank:

   [    ]

ABA#:

   [    ]

SWIFT:

   [    ]

Acct Name:

   [    ]

Acct No.:

   [    ]

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

(b)    Account for payments to Dealer:

Bank:

   [    ]

SWIFT:

   [    ]

ABA#:

   [    ]

Acct Name:

   [    ]

Acct No.

   [    ]

Account for delivery of Shares from Dealer:

To be provided by Dealer.

6.      Offices.

(a)    The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

(b)    The Office of Dealer for the Transaction is: [    ]

7.      Notices.

(a)    Address for notices or communications to Counterparty:

To:

   Groupon, Inc.    600 West Chicago Avenue, Suite 400    Chicago, Illinois
60654

 

14



--------------------------------------------------------------------------------

Attention:

   General Counsel

Telephone No.:

   [    ]

Email:

   [    ]

(b)    Address for notices or communications to Dealer:

To:

   [    ]

Attention:

   [    ]

Telephone No.:

   [    ]

Facsimile:

   [    ]

Email:

   [    ]

 

8.      Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer that each of the
representations and warranties of Counterparty set forth in Section 3.01 of the
Investment Agreement (the “Investment Agreement”), dated as of April 3, 2016,
between Counterparty and A-G Holdings, L.P., is true and correct and is hereby
deemed to be repeated to Dealer as if set forth herein, provided that any such
representation or warranty that is made as of a specific date is true and
correct as of such date. Counterparty hereby further represents and warrants to
Dealer on the date hereof, on and as of the Premium Payment Date and, in the
case of the representation in Section 8(f), on any date on which Counterparty
delivers a Notice of Early Redemption, that:

(a)

   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(b)

   Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any material agreement or instrument to which Counterparty or any of
its subsidiaries is a party or by which Counterparty or any of its subsidiaries
is bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such material agreement or instrument.

(c)

   No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

(d)

   Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(e)

   Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended).

 

15



--------------------------------------------------------------------------------

(f)

   Counterparty and each of its affiliates is not, on the date of this
representation, in possession of any material non-public information with
respect to Counterparty or the Shares.

(g)

   No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(h)

   Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing and (C) has total
assets of at least $50 million.

(i)

   Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(j)

   On each of the Trade Date and the Premium Payment Date, Counterparty is not,
and will not be, “insolvent” (as such term is defined under Section 101(32) of
the U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase 46,296,296 Shares in
compliance with the corporate laws of the jurisdiction of its incorporation.

(k)

   Counterparty acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(l)

   Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(m)

   Counterparty acknowledges its responsibilities under federal securities laws,
and in particular Sections 9 and 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of this Transaction and the Convertible
Notes, including, without limitation, with respect to any exercise or redemption
hereunder or thereunder.

9.      Other Provisions.

(a)

   Opinions. Counterparty shall deliver to Dealer on the Premium Payment Date an
opinion of counsel, dated as of such date, with respect to the matters set forth
in Sections 8(a) through (c) of this Confirmation (subject to customary
exceptions and qualifications). Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)

   Conversion Rate Adjustment and Repurchase Notices. Counterparty shall, on any
day on which Counterparty effects any repurchase of Shares or consummates or
otherwise executes or engages in any transaction or event (a “Conversion Rate
Adjustment Event”) that would lead to an

 

16



--------------------------------------------------------------------------------

   increase in the Conversion Rate (as such term is defined in and determined
with reference to the Indenture), promptly give Dealer a written notice of such
repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) on such
day if following such repurchase or Conversion Rate Adjustment Event, as the
case may be, the number of outstanding Shares as determined on such day is (i)
less than 518.8 million (in the case of the first such notice) or (ii)
thereafter more than 106.8 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Counterparty agrees to indemnify
and hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, to which an Indemnified Person may become subject, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing, provided that Counterparty shall have no
obligations under this Section 9(b) for the fraud, willful misconduct or gross
negligence of any Indemnified Person. If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against the Indemnified Person as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice in accordance with this paragraph,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
Dealer shall not have the right to set off any indemnification or contribution
amount due from Counterparty under this Section 9(b), against any obligation of
Dealer to Counterparty under the Transaction.

(c)

   Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Premium Payment Date, engage in any such distribution.

(d)

   No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

17



--------------------------------------------------------------------------------

(e)

  Transfer or Assignment.   (i)   Counterparty shall have the right to transfer
or assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject to reasonable
conditions that Dealer may impose, including but not limited, to the following
conditions:     (A)    With respect to any Transfer Options, Counterparty shall
not be released from its notice and indemnification obligations pursuant to
Section 9(b) or any obligations under Section 9(m) or 9(r) of this Confirmation;
    (B)    Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);     (C)    Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are reasonably
requested and reasonably satisfactory to Dealer;     (D)    Dealer will not, as
a result of such transfer and assignment, be required to pay the transferee on
any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that Dealer would have been required to pay to Counterparty in
the absence of such transfer and assignment;     (E)    An Event of Default,
Potential Event of Default or Termination Event will not occur as a result of
such transfer and assignment;     (F)    Without limiting the generality of
clause (B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and     (G)    Counterparty shall be responsible for all commercially reasonable
out-of-pocket costs and expenses, including commercially reasonable counsel
fees, incurred by Dealer in connection with such transfer or assignment.   (ii)
  Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or [    ], or (B) to any
other third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than BBB- by Standard and Poor’s Ratings
Services or its successor (“S&P”), or Baa3 by Moody’s Investors Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Option Equity Percentage exceeds

 

18



--------------------------------------------------------------------------------

    14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (after giving effect to such transfer
or assignment and any resulting change in Dealer’s commercially reasonable Hedge
Positions) no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination (and giving effect to any resulting change in Dealer’s commercially
reasonable Hedge Positions) no Excess Ownership Position exists. In the event
that Dealer so designates an Early Termination Date with respect to a portion of
the Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction.
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer and each “group” of
which Dealer or such other person is a member or may be deemed a member, in each
case under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder, directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding. The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its commercially reasonable discretion.
The “Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion, minus (B) 1% of the number of Shares
outstanding.   (iii)   Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities, or make or receive any payment in cash,
to or from Counterparty, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities, or to make or receive
such payment in cash, and otherwise to perform Dealer’s obligations in respect
of the Transaction and any such designee may assume such obligations. Dealer
shall be discharged of its obligations to Counterparty to the extent of any such
performance.

(f)

  Staggered Settlement. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

19



--------------------------------------------------------------------------------

(g)

   [Reserved.]

(h)

   Additional Termination Event. Notwithstanding anything to the contrary in
this Confirmation, if an event of default with respect to Counterparty occurs
under and determined with reference to the terms of the Convertible Notes as set
forth in Section 6.01 of the Indenture, and the Convertible Notes have been
declared due and payable as a result thereof and such declaration has not been
rescinded pursuant to Section 6.02 of the Indenture, then such event of default
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party and (B) the Transaction shall be the
sole Affected Transaction.

(i)

   Amendments to Equity Definitions.    (i)   Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and (2)
deleting the semi-colon at the end of subsection (B) thereof and inserting the
following words therefor “or (C) the occurrence of any of the events specified
in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”    (ii)   Section 12.9(b)(i) of the Equity Definitions is hereby
amended by (1) replacing “either party may elect” with “Dealer may elect” and
(2) replacing “notice to the other party” with “notice to Counterparty” in the
first sentence of such section.

(j)

  No Setoff; No Collateral. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
parties hereunder are not, and shall not be, secured by any collateral.
Notwithstanding anything to the contrary provided in this Confirmation, neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise and each
party waives such right.

(k)

  Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless (a)
Counterparty gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of Section
12.7 or Section 12.9 of the Equity Definitions, or the provisions of Section
6(d)(ii) of the Agreement, as the case may be, shall apply.   Share Termination
Alternative:    If applicable, Dealer shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the relevant Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii)
and 6(e) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

20



--------------------------------------------------------------------------------

  Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
  Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Unit Price the Calculation Agent may consider the purchase price paid in
connection with the purchase of Share Termination Delivery Property, to the
extent doing so results in a commercially reasonable Share Termination Unit
Price.   Share Termination Delivery Unit:    One Share or, if a Nationalization,
Insolvency or Merger Event has occurred and a corresponding adjustment to the
Transaction has been made, a unit consisting of the type and amount of such
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.   Failure to Deliver:    Applicable   Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions will be applicable as if Physical Settlement applied to the
Transaction and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable.

(l)

  Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(m)

  Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose

 

21



--------------------------------------------------------------------------------

  of effecting a commercially reasonable hedge of its obligations pursuant to
the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement, and use best efforts to include therein
representations and other provisions customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement), or (iii) purchase the Hedge Shares from Dealer at the
Relevant Price on such Exchange Business Days, and in the amounts, requested by
Dealer.

(n)

  Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(o)

  Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer determines, in its commercially reasonable
discretion, that such action is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect
transactions in Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

(p)

  Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided further that nothing herein
shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

(q)

  Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g) 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code, and (iii) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

(r)

  Notice of Certain Other Events. Counterparty covenants and agrees that:

 

22



--------------------------------------------------------------------------------

  (i)   promptly following the public announcement of the results of any
election by the holders of Shares with respect to the consideration due upon
consummation of any Merger Event, Counterparty shall give Dealer written notice
of the weighted average of the types and amounts of consideration received by
the holders of Shares that affirmatively makes such an election (or, if no
holders of Shares affirmatively make such an election, the types and amounts of
consideration actually received by the holders of the Shares) (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and   (ii)   promptly following any adjustment to
the terms of the Convertible Notes as set forth in the Indenture (used as
reference herein) in connection with any Potential Adjustment Event, Merger
Event or Tender Offer, Counterparty shall give Dealer written notice of the
details of such adjustment.

(s)

  Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(t)

  Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction, (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction, (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

(u)

  Early Unwind. In the event Counterparty fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9(a) by 5:00 p.m. (New York City time)
on the Premium Payment Date, or such later date as agreed upon by the parties
(the Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(v)

  Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

23



--------------------------------------------------------------------------------

(w)

  Tax Matters.   (i)   Withholding Tax imposed on payments to non-US
counterparties under the United States Foreign Account Tax Compliance Act. “Tax”
and “Indemnifiable Tax”, each as defined in Section 14 of the Agreement, shall
not include any U.S. federal withholding tax imposed or collected pursuant to
Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.  
(ii)   HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.   (iii)   Tax documentation. For the
purpose of Section 4(a)(i) of the Agreement, Counterparty shall provide to
Dealer a valid U.S. Internal Revenue Service Form W-9, or any successor thereto,
(i) on or before the date of execution of this Confirmation and (ii) promptly
upon learning that any such tax form previously provided by Counterparty has
become obsolete or incorrect. Additionally, Counterparty shall, promptly upon
request by Dealer, provide such other tax forms and documents reasonably
requested by Dealer.   (iv)   Tax Representations. For the purpose of Section
3(f) of the Agreement, Counterparty is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware. Counterparty
is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

Yours faithfully, [DEALER] By:  

 

  Name:   Title:

Accepted and confirmed

as of the Trade Date:

 

GROUPON, INC. By:  

 

Authorized Signatory Name: